Celebrezze, C.J.,
dissenting. I must dissent from the majority’s conclusion.
*25I agree that Civ. R. 15(D) will not save appellant’s complaint as that rule is designed to afford relief for a plaintiff who “does not know, and is unable to discover, defendant’s first name. He may file the action against defendant in defendant’s last name and later amend in order to set forth defendant’s full name.” Staff Notes to Civ. R. 15(D). Rule 15(D) is not found in the Federal Rules and is but a rule of convenience. Id.
However, Ohio’s Civ. R. 15(C) provides in relevant part:
“An amendment changing the party against whom a claim is asserted relates back if the foregoing provision is satisfied and, within the period provided by law for commencing the action against him, the party to be brought in by amendment (1) has received such notice of the institution of the action that he will not be prejudiced in maintaining his defense on the merits, and (2) knew or should have known that, but for a mistake concerning the identity of the proper party, the action would have been brought against him.” (Emphasis added.)
Civ. R. 3(A) concerns how and when an action is commenced:
“A civil action is commenced by filing a complaint with the court, if service is obtained within one year from such filing.”
Ohio’s Civil Rules and the statutes of limitations have consistently been considered together, i.e., as to how they relate to and complement one another. See, e.g., Barnhart v. Schultz (1978), 53 Ohio St. 2d 59 [7 O.O.3d 142]; Hardesty v. Cabotage (1982), 1 Ohio St. 3d 114; Baker v. McKnight (1983), 4 Ohio St. 3d 125.
Civ. R. 3(A) imposes two requirements in order to commence an action. “The first is that the action be brought by filing a complaint within the applicable statute of limitations. The second is that service be obtained within one year after the complaint has been filed. The fact that Civ. R. 3(A) does not grant a,n option to commence an action either by filing within the statute of limitations or by filing and serving within the post-filing service period is clear from the language of the rule, which provides for commencement of an action ‘by filing * * * if service is obtained.’ ” Barnhart, supra, at 63, overruled on other grounds, Baker, supra. See, also, Saunders v. Choi (1984), 12 Ohio St. 3d 247, 250.
In this case appellant unquestionably filed the complaint within the applicable statute of limitations. The complaint was later amended to include the correctly identified defendants but was nevertheless served within one year after the original complaint was filed on the defendants originally named and those initially described as unknown. Appellees received the exact same notice they would have received had appellant correctly named them in the original caption and then served them within the time provided for service in Civ. R. 3(A).
I believe the majority’s hypertechnical reading of our Civil Rules, to require service on unknown defendants within the statute of limitations, is unjustified, as such a construction imposes a greater hardship on a plaintiff who can not identify a defendant than on a plaintiff who can identify *26him.4 Rule 3(A) allows service on a known defendant after the statute of limitations has run so long as it is served within one year of the complaint’s filing (the action is deemed commenced at filing). However, the majority’s inconsistent application of the rules’ interaction demands service on an unknown defendant prior to the running of the statute of limitations and makes no allowance for Civ. R. 3(A)’s post-filing period. Clearly, Rule 15(C) was designed to assist plaintiffs by allowing amendments to relate back to the time of the original filing and was not intended to add yet another obstacle in the path to the courthouse. “Because of relation back, the intervening statute of limitation does not interfere with the opportunity to amend.” Staff Notes to Civ. R. 15(C).
In Ingram v. Kumar (C.A.2, 1978), 585 F. 2d 566, certiorari denied (1979), 440 U.S. 940, the trial court held that under Fed. R. Civ. P. 15(c) the plaintiff’s amendment of the complaint relating to the defendant’s name, and service after the expiration of the statute of limitations, related back to the.original complaint even though the true defendant had no notice until after the running of the statute of limitations. The appellate court affirmed, stating at 571: “Although on its face the phrase, ‘within the period provided by law for commencing the action against him,’ [see Ohio’s Civ. R. 15(C)] seems to mean the applicable statute of limitations period, such a literal interpretation is unjustified in jurisdictions where timely service of process can be effected after the statute of limitations has run. [Ohio is such a jurisdiction, see Civ. R. 3(A).] In those jurisdictions, even an accurately named defendant may not receive actual notice of the action against him prior to the running of the statute of limitations. Yet there is no doubt that the action against him is timely commenced. There is no reason why a misnamed defendant is entitled to earlier notice than he would have received had the complaint named him correctly. Calling the problem raised here a ‘curious but minor difficulty of interpretation . . . over the language of the rule referring to the limitations period,’ Professor (now Justice) Benjamin Kaplan, reporter for the Advisory Com*27mittee on Civil Rules, implicitly criticized a district court decision refusing relation back on facts somewhat similar to these. * * * [Citation omitted.] Professor Kaplan noted the anomaly of dismissing an action, which ‘against the original defendant . . . would be considered timely brought despite the delayed service.’ [Citation omitted.]
“We agree that such a result is anomalous and that it is not required by Rule 15(c). This case presents an excellent situation for specific application or the Rule’s general admonition that ‘leave [to amend] shall be freely given when justice so requires.’ ” (See Ohio’s Civ. R. 15[A].)
I find this passage well-reasoned and dispositive of the issue presented in this case. Accord, e.g., Hunt v. Broce Constr., Inc. (C.A.10, 1982), 674 F.2d 834, 837; Murray v. United States Postal Service (N.D.N.Y. 1983), 569 F. Supp. 794, 796; Galion v. Conmaco Internatl., Inc. (1983), 99 N.M. 403, 658 P.2d 1130, 1132; Anderson v. United Cab Co. (1983), 8 Kan. App. 2d 694, 666 P.2d 735, 737. See, also, Ringrose v. Engelberg Huller Co., Inc. (C.A.6, 1982), 692 F.2d 403, 407; Kirk v. Cronvich (C.A.5,1980), 629 F.2d 404.
Allowing appellant’s amended complaint in this case would also be consistent with our recent decision in Baker, supra, the syllabus of which holds: “Where the requirements of Civ. R. 15(C) for relation back are met, an otherwise timely complaint in negligence which designates as a sole defendant one who dies after the cause of action accrued but before the complaint was filed has met the requirements of the applicable statute of limitations and commenced an action pursuant to Civ. R. 3(A), and such complaint may be amended to substitute an administrator of the deceased defendant’s estate for the original defendant after the limitations period has expired, when service on the administrator is obtained within the one-year, post-filing period provided for in Civ. R. 3(A). (Barnhart v. Schultz, 53 Ohio St. 2d 59 [7 O.O.3d 142], overruled.)”
I believe that to deem appellant’s action against appellees to be properly commenced also comports with the policy and purpose of the Civil Rules as noted in Baker, supra, at 129: “ ‘* * * “The spirit of the Civil Rules is the resolution of cases upon their merits, not upon pleading deficiencies.” Peterson v. Teodosio (1973), 34 Ohio St.2d 161, 175 [63 O.O.2d 262, 269]. Decisions on the merits should not be avoided on the basis of mere technicalities; pleading is not “ ‘a game of skill in which one misstep by counsel may be decisive to the outcome * * * [rather] the purpose of pleading is to facilitate a proper decision on the merits.’ Conley v. Gibson, 355 U.S. 41, 48.” Forman v. Davis (1962), 371 U.S. 178, 181-182.’ ”
For all of the above reasons, it is my fervent belief that the requirements of Civ. R. 15(C) for relation back are met when an otherwise timely complaint in negligence, which describes a . party defendant as unknown and names said party by a fictitious name, is later amended to correct the defendant’s name and then served within one year of the original complaint’s filing. The plaintiff has properly commenced an ac*28tion, pursuant to Civ. R. 3(A) in conjunction with the applicable statute of limitations, in that service of the complaint after the limitations period has expired is allowed within the one-year post-filing period provided for in Civ. R. 3(A).
C. Brown, J., concurs in the foregoing dissenting opinion.

 For example, today’s majority opinion commands this unfortunate hypothetical result: Plaintiff wishes to commence a products liability suit against both the manufacturer and distributor. Plaintiff correctly names the manufacturer but receives no cooperation in ascertaining the distributor’s identity. Because the applicable statute of limitations will end the next day, plaintiff immediately files suit against the manufacturer by name and the distributor as unknown, listing a fictitious name and including a description. Two days later (after the statute of limitations has expired), plaintiff has not yet served either party but now learns distributor’s true identity. Counsel amends the caption, refiles the complaint, and proceeds to serve both parties all within one year of the original complaint’s filing.
The action, under Civ. R. 3(A), would be deemed commenced against the manufacturer as the complaint was filed prior to the statute of limitations’ expiration and then served in accord with the post-service time allowed for in the Civil Rules. Nevertheless, the suit against the distributor would be dismissed on motion under Civ. R. 15 as the unknown defendant was not served within the limitations period. This scenario is roughly what occurred in the case sub judice and I believe it to be an erroneous and unjust result.